Same case — On a Re7hearing.

L. Janin,

for a re-hearing. The Probate Court allowed on the balance found against the administrator, ten per cent interest, for eight years, from the time when the notes given for the purchase of the property fell due.
The Probate Court quoted no authority for this decision. This court considered it justified by the 4th and 6th sections of the act of 1837. This statute provides for a very different case: at all events it cannot produce a retroactive effect, and be construed as imposing a penally for acts or omissions anterior to its passage. It has been twice expressly decided that it does not apply to syndics or administrators appointed before its passage. Rodriguez v. Dubertrand, 1 Rob. 535. Yard, fyc. v. Their Creditors, 2 Rob. 401.
But the case of Thomas, Administrator, v. Bourgeat, Executor, 1 Rob. 406, is so perfectly identical with this, that instead of further argument, the appellant will only transcribe the decision. That also was a suit against the administrator of a succession ; the court a qua was also the Probate Court of Pointe Coupée, which, in that case, as well as in this, gave ten per cent interest on the balance due by the administrator, from the maturity of the notes given by the purchasers of the property of the estate. The judgment of the Probate Court was reversed, and this court said: “ The court, however, gave interest on the balance found due at the rate of ten per cent per annum, under
*480the sixth section of the act of 1837, which requires executors, administrators, &c., at least once in twelve months, to render a full account of their administration, under the penalty of being dismissed from office, and paying interest at that rate on all sums for which they shall be responsible, from the date of the expiration of the twelve months. We are of opinion that this statute is inapplicable in the present case. Such a penalty can be given only in cases expressly provided for; and, as the payment of interest forms a part of the penalty, and is necessarily coupled with a removal from office, the one cannot be given without the other. Nor is it justified by the fact that the price of the property sold, belonging to the estate of Williams, bore interest, after maturity, at ten per cent. That stipulation would affect the purchasers, but not the administrator of the estate, who may have received payment from them.”
Garland, J.
The counsel for the syndic has called our attention to that portion of the judgment appealed from which allowed interest against his client at the rate of ten per cent per annum on the sum he is indebted to the heirs. Their counsel alleges that he is liable to pay interest at that rate, under the act of 13th March, 1837. B. & C.’s Dig. 499. We have attentively examined the provisions of the third and sixth sections of that act, and, after mature reflection, are of opinion, that, according to the interpretation given to them by several decisions of this court, the circumstances of the case do not bring the syndic under the operation of them. 1 Rob. 40G, 535: 2 lb. 401. The question then arises, from what date is the syndic responsible for interest, and the article 1007 of the Code of Practice, it appears to us, fixes the rate, and time from which it should run. It says, that if, from a scrutiny of the account, the curator, executor, &c., shall appear to owe a balance, he shall be sentenced to pay it to the heirs or other claimants, with interest from the day of judgment. The syndic of the succession of Desormes may be likened to an administrator or executor, and is liable to pay interest in the same manner. The judgment of the Probate Court must, therefore, be modified, so as to disallow interest at the rate of ten per cent per annum, from April, 1836.
*481It is, therefore, ordered and decreed, that the judgment be affirmed so far as it condemns the syndic, Benjamin Poydras de Lallande, to pay to the heirs of Jean Baptiste Desorme, deceased, the sum of fourteen hundred and sixty-seven dollars and forty-five cents; but, as to the interest thereon, at the rate of ten per cent per annum, it is annulled and reversed ; and we do order and decree, that said syndic do pay interest on the aforesaid sum of $ 1,467 45, at the rate of five per centum per annum, from the 16th day of February, 1842, until paid; the said heirs paying the costs of this appeal, and all those in the Court of Probates to be paid by the said Benjamin Poydras de Lallande.